DETAILED ACTION
Claims 1-7 are pending.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding claim 1, as best understood by the examiner, “and” should be inserted: (a) at the end of line 15; and (b) at the end of line 16.
Regarding claim 1, as best understood by the examiner, the step of “outputting” starting on line 17 should be indented such that it lines up with the “retrieving” (see line 3) and “determining” (see line 5), so as to avoid confusing on whether it is part of the wherein clause that starts on line 8. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,080,963 (“the ‘963 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘963 Patent anticipate claims 1-7 of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 12) includes “the server” – there is insufficient antecedent basis for this element. 
Claims 2-7 are rejected for the incorporation of the above through their dependencies on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: 
A computer implemented method of providing notifications to a user of a wager of interest to them in a wagering game, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind] comprising executing on a processor the steps of: 
retrieving, from a live action API, data describing characteristics of each of a plurality of actions which correspond to a live event; [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
determining, if any of the plurality of actions are correlated with a historical interest of the user by [a] applying at least one filter to the historical interest of the user and [b] calculating whether a threshold level is met, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
wherein determining if any of the plurality of actions are correlated with the historical interest of the user comprises the following steps for each N of the plurality of actions: 
generating a first filter derived from a first characteristic of the Nth of the plurality of actions, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
applying the first filter to a user history database of the server containing actions wagered on or viewed by the user to create a filtered set, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
calculating a correlation between odds of the Nth of the plurality of actions and odds of the filtered set, [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]
determining whether the threshold level is met by the correlation thus calculated, 
outputting, to a user device, a notification to the user describing those of the plurality of actions for which the threshold level is met. [the examiner submits that the foregoing elements comprise: (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind]

For the following reasons, this judicial exception is not integrated into a practical application. First, each of the above elements recited above that are not underlined constitute additional elements. 
The examiner submits that each of the following additional elements merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea: computer, processor, database, server, and user device. 
The claim recites the additional element of "a live action API" – the examiner submits that this additional element does no more than generally link the use of the abstract idea to a particular technological environment or field of use.
 Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

Claims 2-7 merely includes additional elements that further define the abstract idea and are (a) a certain method of organizing human activity because these elements constitute managing personal behavior or relationships or interactions between people; and (b) a mental process because these elements constitute a concept the can be performed in the human mind.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715